Wood, J., (after stating the facts.) Appellant urges reversal of the judgment for the reason that no jurisdiction is shown in the circuit court to render judgment herein. Sec. 6352 of Sand. & H. Dig., (sec. 4 Act of February 3, 1875) as construed in Little Rock & F. S. Rd. Co. v. Chilton, 38 Ark. 205, requires the plantiff to allege and prove that the injury occurred in the county in which suit was brught. There was no such proof in this record. It is shown that the killing occurred near Glenwood. But we cannot find that Glenwood is a town, village or postoffice in this state. We do' not know what it is, nor where. Appellee’s counsel suggest that it is a railway station'. That does not appear in the record however. There is not enough in the record to indicate that the court below must have known by common knowledge where Glen-wood was. We do not know, and do not think that judicial cognizance should be taken of the fact that “Glenwood is in Phillips county.” The case does not come within the rule in Wilder v. State, 29 Ark. 293, Forehand v. State, 53 Ark. 46, or Railway Company v. Petty, 57 Ark. 359, cited by appellee. Nor, indeed, within the purview of the things of which courts take notice. 1 Greenl. Ev. (16 Ed.) § 5. The judgment is therefore reversed, and the cause is remanded for a new trial.